979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stella MURPHY, Widow of Luther G. Murphy, Petitioner,v.S. G. COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 92-1394.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 13, 1992Decided:  November 18, 1992

On Petition for Review of an Order of the Benefits Review Board.
Stella Murphy, Petitioner Pro Se.
Monroe Jamison, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Virginia;  Barbara J. Johnson, Matthew P. Levin, United States Department of Labor, Washington, D.C . for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Stella Murphy seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (1988).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Murphy v. S. G. Coal Co., No. 89-1628-BLA (B.R.B. Mar. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED